Citation Nr: 1034078	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-18 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the 
decision terminating the appellant's death pension benefits based 
on a subsequent disqualifying relationship.

2.  Entitlement to reinstatement of those death pension benefits 
following the termination of the subsequent disqualifying 
relationship by death.

3.  Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

4.  Entitlement to service connection for the cause of the 
Veteran's death

5.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Mr. Paul Bogdon, Attorney


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1952 
to July 1954.  He died in December 1972.  The appellant filed for 
death pension benefits as his surviving spouse.  She was granted 
these benefits for her and her children.  In March 1973 she began 
cohabiting with W.G., who was also a Veteran.  The appellant and 
W.G. had three children and cohabited until his death in 
September 1996.  Upon W.G.'s death, the appellant filed for 
survivor benefits for W.G.  In a December 1996 decision, the RO 
terminated her death pension benefits for the Veteran 
retroactively to March 1973 based on a subsequent disqualifying 
relationship.  She appealed to the Board of Veterans' Appeals 
(Board) from administrative decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denying her claim of CUE in the administrative 
decision terminating her death pension benefits based on a 
disqualifying relationship, also her claim for reinstatement of 
those death pension benefits following the termination of the 
disqualifying relationship by death, and her new claims for DIC 
and accrued benefits.



In April 2006, the Board remanded the claims to RO for further 
development, including to provide Veterans Claims Assistance Act 
(VCAA) notice and a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), as appropriate, regarding all claims appealed, and to 
give the appellant an opportunity to compete the steps required 
to perfect her appeal of all claims to the Board, which she did, 
including by the additional submission of a timely substantive 
appeal (VA Form 9).  See Manlincon v. West, 12 Vet. App. 238 
(1999) and 38 C.F.R. § 20.200.

In June 2010, the appellant submitted additional evidence and 
waived her right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2009).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in July 1972; they 
were still married, cohabiting, and expecting a child at the time 
of his death in December 1972 from congestive heart failure due 
to pulmonary edema due to pulmonary infarct.  

2.  The Veteran had filed two unsuccessful claims for service 
connection during his lifetime - a claim for a genitourinary 
condition denied in a December 1954 rating decision and a claim 
for a left foot condition denied in a June 1956 rating decision.

3.  At the time of his death, the Veteran had no service-
connected disabilities, no pending claims for VA benefits, and 
the appellant has made no allegations of CUE in the December 1954 
and June 1956 rating decisions.

4.  The appellant cohabited and held herself out publicly as the 
spouse of W.G. from March 1973 until his death in September 1996.




CONCLUSIONS OF LAW

1.  As the appellant's death pension benefits were properly 
terminated based on a subsequent disqualifying relationship, 
there was no CUE in the decision that terminated these benefits.  
38 U.S.C.A. §§ 101, 103, 1311, 1541, 5107 (West 2002); 38 C.F.R. 
§§ 3.5, 3.50, 3.55, 3.215 (2009).

2.  As a matter of law, a surviving spouse who has remarried or 
entered into a disqualifying relationship is not entitled to 
reinstatement of VA death pension benefits following the 
termination of that relationship.  38 U.S.C.A. §§ 101, 103, 1311, 
1541, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.50, 3.55, 3.215 
(2009).

3.  The criteria are not met for DIC under the provisions of 38 
U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2009).

4.  A service-connected disability did not cause or contribute 
substantially or materially to the Veteran's death.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1(k). 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2009). 

5.  For the purpose of accrued benefits, at the time of his 
death, the Veteran did not have any pending claims for VA 
benefits. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.400(o)(1), 3.1000 (2009)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regards to the claim for reinstatement of death pension 
benefits, the provisions of the VCAA have no effect on an appeal 
where the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. 
App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), 
cert. denied, 537 U.S. 821 (2002); VAOGCPREC 5-2004 (June 23, 
2004).

Regarding claims for DIC benefits, including for cause of death, 
§ 5103A VCAA notice must include:  (1) a statement of the 
conditions, if any, for which the Veteran was service connected 
at the time of his death; (2) an explanation of the evidence and 
information required to substantiate the claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate the claim 
based on a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The Board remanded this case in April 2006, partly, as mentioned, 
to provide the appellant additional notice required by the VCAA 
- including as it specifically concerns the downstream 
disability rating and effective date elements of her claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



On remand, an August 2006 letter from the RO advised the 
Appellant of the type of evidence needed to substantiate her 
cause-of-death, death pension and accrued benefits claims and 
explained what evidence VA was obligated to obtain or to assist 
her in obtaining and what information or evidence she was 
responsible for providing.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  And since providing that VCAA notice in August 2006, the 
RO has readjudicated her claims in a December 2006 SOC, February 
2010 SSOC, and May 2010 SOC - including considering any 
additional evidence received in response to that additional 
notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (both indicating that a subsequent readjudication 
of the claims - including in a SOC or SSOC, after providing all 
necessary additional VCAA notice, effectively "cures" the 
inadequacy or incompleteness of the notice that was provided 
prior to the initial adjudication of the claims).

Moreover, the Supreme Court of the United States recently held in 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009), that the pleading 
party Appellant, not VA, has the evidentiary burden of proof in 
showing why a VCAA notice error in timing or content is 
prejudicial - meaning outcome determinative.  This holding of 
the Supreme Court overturned the lower Federal Circuit Court's 
holding in Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 
2007), that any error in a VCAA notice, concerning any element of 
a claim, is presumed prejudicial, and that VA then has the onus 
or burden of rebutting this presumption.  Here, the Appellant and 
her attorney have not alleged any prejudicial error in the VCAA 
notice she received (or did not receive, including in terms of 
the requirements set forth in Hupp).



As for the duty to assist, the RO obtained the Veteran's service 
treatment records (STRs) and VA records.  The Appellant also 
submitted a copy of his death certificate.  VA has done 
everything reasonably possible to assist her with her claims for 
benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c) - including, as mentioned, by remanding her claims in 
April 2006 for further development, rather than immediately 
deciding them.

VA has not obtained a medical opinion concerning the claims for 
death benefits.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. 
Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 
5103A(a) does not always require VA to assist the claimant in 
obtaining a medical opinion or examination for a DIC claim, but 
that it does require VA to assist a claimant in obtaining such 
whenever it is necessary to substantiate the DIC claim.  The 
Federal Circuit Court added that there was no duty to provide a 
VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this 
provision is explicitly limited to claims for disability 
compensation (service connection), which is defined as a monthly 
payment made by VA to a Veteran, and therefore does not pertain 
to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. 
Cir. 2008) (holding that, in the context of a DIC claim, VA must 
also consider that 38 U.S.C. § 5103A(a) only excuses VA from 
making reasonable efforts to provide an examination when no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim).

Here, although the appellant has filed for DIC and accrued 
benefits, she has not offered any evidence suggesting the 
Veteran's death from congestive heart failure due to pulmonary 
edema due to pulmonary infarct was in any way related to his 
military service.  So an opinion is not needed to fairly decide 
her cause-of-death claim.  See Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010) (indicating no such opinion need be obtained 
when the only evidence supporting the claim is the appellant's 
unsubstantiated lay allegation).  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

It lastly deserves reiterating that, as the RO provided the 
required VCAA notice in August 2006 and subsequently issued SOCs 
and an SSOC regarding the claims, there was substantial 
compliance with the Board's April 2006 remand directives in 
further developing the claims.  Chest v. Peake, 283 Fed. App. 814 
(Fed. Cir. 2008).  See also Stegall v. West, 11 Vet. App. 268 
(1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  CUE in the Termination of VA Death Benefits based on a 
Subsequent Disqualifying Relationship

The appellant was granted death pension benefits pursuant to 
38 U.S.C.A. § 1541 upon the death of her first husband, the 
Veteran at issue, in December 1972.  The appellant later began a 
relationship with W.G., who was also a Veteran.  The appellant 
and W.G. had three children together and cohabited for over 20 
years until his death in September 1996.

Upon W.G.'s death, the appellant filed for VA death benefits as 
his surviving spouse.  Her death pension benefits as the 
Veteran's surviving spouse were subsequently terminated and a 
collection action instituted for the benefits paid to her since 
March 1973.  That resultant overpayment has since been waived.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The appellant is now alleging CUE in the termination of her death 
pension benefits and for reinstatement of these benefits.  As the 
benefits have been paid and the overpayment waived, the issue of 
the entitlement to these benefits for the period between March 
1973 and September 1996 is moot.  Regardless of the finding of 
the Board, she cannot be paid these same benefits a second time.



Whether the appellant has been entitled to these benefits since 
September 1996, however, remains in controversy.  Based on the 
application of appropriate law to the facts of this case, the 
Board finds that the termination of her death pension benefits 
was proper.

A "surviving spouse" is a person of the opposite sex whose 
marriage to a Veteran is valid under the law of the place where 
the parties resided at the time of the marriage, or the law of 
the place where the parties resided when the right to 
benefits accrued, and who was the spouse of the Veteran at the 
time of the Veteran's death.  38 C.F.R. § 3.50(b); see also 38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

VA death benefits may be paid to a surviving spouse who was 
married to the Veteran:  (1) one year or more prior to the 
Veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the marriage.  
38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

In this case, the Veteran's DD Form 214 indicates his marital 
status as married.  A March 1956 letter from VA requested 
clarification of his marital status.  There is no further 
evidence regarding this marriage.  The appellant and the Veteran 
were married in July 1972, five months prior to his death in 
December 1972.  The appellant had one child prior to the 
marriage, but it is unclear from the record whether that child 
was the natural child of the Veteran.  The appellant and the 
Veteran conceived a child together, however, who was born six 
months after the Veteran's death.  As there is no evidence of a 
legal impediment to the Veteran's marriage to the appellant, the 
appellant satisfies the criteria as surviving spouse of the 
Veteran as listed in 38 C.F.R. § 3.50(b) and is entitled to 
receive benefits as his widow under 38 C.F.R. § 3.54(b)(2).



To continue receiving death benefits, however, the claimant must 
not have remarried or, with some exceptions, must not have lived 
with another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  38 
C.F.R. § 3.50(b)(2).

The standard established in 38 C.F.R. § 3.50(b)(2), not the 
standards required for a valid common law marriage in the 
Commonwealth of Pennsylvania as the appellant's attorney has 
asserted, is controlling.  The findings of fact and conclusions 
of law made by the Workers' Compensation Appeal Board have no 
precedential value to proceedings before this Board.  As the VA 
standard is simply that a person lived with another person of the 
opposite sex and held herself out openly to the public to be the 
spouse of such other person and not that the parties have a 
legally binding marriage according to the laws of their state, 
the question of whether the Commonwealth of Pennsylvania 
recognizes the appellant's relationship to W.G. as a valid common 
law marriage is irrelevant and inconsequential to these 
proceedings before this Board.  

Based on VA's defining standard, all of the pertinent evidence 
indicates the appellant and W.G. had a disqualifying relationship 
pursuant to § 3.50(b)(2).

In February 1976, the appellant submitted a statement indicating 
she had had a daughter out-of-wedlock with W.G.

In October 1996, the appellant filed a claim for benefits for the 
death of W.G., stating she had been in a "common law" 
relationship with him since March 1973.

In December 1996, the appellant signed her financial statement 
with W.G.'s last name as her last name.

In January 1997, the appellant signed her last name on the 
Referral of Indebtedness to the Committee on Waivers and 
Compromises as W.G.'s last name.

The appellant also filed a claim with the Bureau of Workers 
Compensation for the Commonwealth of Pennsylvania as the widow of 
W.G.  The summary of evidence that she presented in support of 
her contention as common law wife of W.G. is the statements of 
her and W.G.'s children that their parents were married and that 
she held herself out as Mrs. G. (so as his wife); the statement 
of a neighbor who lived near them for 15 years and believed them 
to be husband and wife; and numerous documents in the name of 
Mrs. G.  The defense submitted the appellant's Internal Revenue 
Service (IRS), Social Security Administration (SSA), and 
VA filings listing the appellant's last name as the Veteran's.  
The appellant testified that she had not legally married W.G., so 
as to continue receiving VA benefits, but that she considered her 
and W.G. to have had a common law marriage since March 1973.

In June 2003, the appellant filed this claim for reinstatement of 
her death benefits, also for service connection for the cause of 
the Veteran's death, DIC, and accrued benefits, and she used his 
last name and listed her as never having remarried.  Her later 
filings state that no common law marriage existed between her and 
W.G., as found by the Workers Compensation Appeal Board of the 
Commonwealth of Pennsylvania.  See also her more recently 
submitted substantive appeal to the Board (VA Form 9), received 
in January 2007 by way of her attorney.

The appellant also submitted W.G.'s filing to the SSA in May 
1992, in which he states that he did not regard himself as 
married.

But nonetheless, applying the VA-specific criteria to the facts 
of this case, the appellant was in a disqualifying relationship 
that prevents the receipt of death benefits for an earlier 
spouse.  W.G. and the appellant were of the opposite sex.  


The appellant and W.G. lived together from March 1973 to 
September 1996.  The appellant held herself out publicly as the 
spouse of W.G.  Therefore, this relationship, according to the 
controlling VA standards, meets the requirements for a 
disqualifying relationship.

The fact that W.G. may or may not have considered himself married 
to the appellant is not germane to this controlling VA 
regulation.  This VA regulation only requires the appellant to 
have held herself out as the spouse of the other party and does 
not speak to the other party holding himself out as her spouse or 
to any unwritten agreement between them.

Therefore, as she lived with W.G. between March 1973 and 
September 1996 and held herself out publicly as his spouse, the 
appellant is not entitled to death benefits for the Veteran 
during that time period.  So there was no CUE in the 1996 
decision terminating her death pension benefits based on her 
subsequent disqualifying relationship.  Whether she is entitled 
to the reinstatement of her death pension benefits since the 
death of W.G. will be addressed in the following section.

III.  Reinstatement of the Death Pension Benefits following the 
Termination of the Disqualifying Relationship by Death

Historically, the Board observes that, prior to 1970, a Veteran's 
widow who remarried lost all VA benefits.  See Lyman v. Brown, 5 
Vet. App. 194 (1993).  In 1970, Congress amended section 103 of 
Title 38, of the United States Code, so that "the remarriage of a 
widow of a Veteran shall not bar the furnishing of benefits to 
her as the widow of the Veteran if the remarriage has been 
terminated by death or has been dissolved by . . . divorce. . . 
."  Pub. L. No. 91-376, § 4, 84 Stat. 787, 789 (1970); 38 
U.S.C.A. § 103(d).  At the same time, Congress amended section 
3010 [now section 5110] of Title 38, of the United States Code, 
by adding subsection (l) which stated, "[t]he effective date of 
an award of benefits to a widow based upon termination of a 
remarriage by death or divorce shall be the date of death or the 
date the judicial decree or divorce becomes final, if an 
application therefor is received within one year from such 
termination."  Pub. L. No. 91-376, § 7, 84 Stat. 787, 790 (1970); 
38 U.S.C.A. § 5110(l).  The amendments took effect on January 1, 
1971.  See Pub. L. No. 91-376, § 7, 84 Stat. 787, 790 (1970).

Thus, prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement of VA 
death benefits to surviving spouses whose benefits had been 
terminated because of remarriage, if that remarriage was 
terminated by a death, divorce, annulment, or if the remarriage 
was declared void.  However, these provisions were amended by the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8004, 104 Stat. 1388-348 (Nov. 5, 1990), to create a permanent 
bar to reinstatement of VA death benefits for those surviving 
spouses whose disqualifying relationship had been terminated and 
whose claim for reinstatement of benefits was not filed before 
November 1, 1990.  This statutory bar was later amended to allow 
reinstatement of VA death benefits for those surviving spouses 
whose disqualifying remarriages were terminated prior to November 
1, 1990.  See Section 502 of the Veterans' Benefits Programs 
Improvement Act of 1991, Public Law 102-86.

Applying the law in effect at the time of W.G.'s death in 
September 1996, the appellant would not have been eligible for 
reinstatement of those pension benefits or to DIC based on 
termination of her subsequent disqualifying relationship.  
Therefore, there was no CUE in the 1996 decision terminating her 
death benefits based on an eligibility for reinstatement created 
by W.G.'s death.

On June 9, 1998, Section 8207 of HR 2400 (Public Law 105-178) was 
signed.  This bill added a new subsection (e) to 38 U.S.C.A. §  
1311, which provided that remarriage shall not bar a surviving 
spouse's eligibility for DIC if the remarriage is terminated by 
death, divorce, or annulment.  In effect, this provision 
reinstated the pre-1990 rules for reinstatement of eligibility 
for DIC benefits.

However, this provision did not similarly create entitlement to 
death pension benefits under 38 U.S.C.A. § 1541 following the 
termination of a disqualifying relationship.

Therefore, there is no provision allowing for reinstatement of 
the appellant's death pension benefits following the termination 
of her subsequent disqualifying relationship.  While the Board is 
sympathetic to her losses, both the Veteran and W.G., there is no 
basis in law to restore her death pension benefits.  The Board 
is without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
"No equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Provision (e) of 38 U.S.C.A. § 1311 does allow for consideration 
of the appellant's claim for DIC benefits since the termination 
of her subsequent disqualifying relationship.

IV.  DIC under the Provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if the 
Veteran's death is service connected, even though the Veteran 
died of nonservice-connected causes, if the Veteran's death was 
not the result of his or her own willful misconduct and at the 
time of death, the Veteran was receiving, or was entitled to 
receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the Veteran's release from active duty and for 
a period of not less than five years immediately preceding death; 
or was rated by VA as totally disabling for a continuous period 
of not less than one year immediately preceding death if the 
Veteran was a former prisoner of war who died after September 30, 
1999.  The total rating may be either schedular or based upon 
unemployability.  38 U.S.C.A. § 1318.

Even if the Veteran was not actually receiving total disability 
compensation per the above circumstances, the Appellant still may 
have been "entitled to receive" total disability compensation by 
way of one of the eight possible exceptions listed under 38 
C.F.R. § 3.22(b).

As indicated, in order for DIC benefits to be awarded to the 
appellant under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the now deceased Veteran received or was 
entitled to receive compensation for a service-connected 
disability at the rate of 100 percent for a period of 10 years 
immediately preceding his death.  This is because records show he 
was not a former prisoner of war (POW) and was not continuously 
rated totally disabled for a period of not less than five years 
from the date of his discharge from active duty - which was in 
1954, so those parts of § 1318 are clearly inapplicable.

According to 38 C.F.R. § 3.22, the Veteran must have been 
receiving, or entitled to receive, compensation benefits at the 
time of his death; the Appellant cannot establish entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318 by showing 
"hypothetical" entitlement.  Rodriguez v. Peake, 511 F.3d 1147, 
1156 (Fed. Cir. 2008).

Here, the Veteran had no service-connected disabilities at the 
time of his death.  So he did not have a 100 percent disability 
rating for 10 years prior to his death to meet the requirements 
of § 1318(b).  

The Board must next address whether the Veteran was "entitled to 
receive" compensation for service-connected disability that was 
rated by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death.  
According to the only subsection of 38 C.F.R. § 3.22 potentially 
applicable in this case (the other subsections of the regulation 
involve other circumstances inapplicable here such as the 
withholding or waiver of payment) "entitled to receive" means 
that, at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA but was not receiving 
compensation because he had applied for compensation but had not 
received total disability compensation due solely to CUE in a VA 
decision concerning the issue of disability evaluation 
or effective date.  See 38 C.F.R. § 3.22(b)(3).

Here, though, there is no specific contention that any of the 
RO's rating decisions promulgated during the Veteran's lifetime 
were clearly and unmistakably erroneous. He had filed 
unsuccessful claims for service connection for a genitourinary 
(GU) condition in November 1954 and for a left condition in March 
1956.  The appellant has not claimed that either of those 
decisions involved CUE or that service connection for either of 
those conditions would have warranted the necessary 100 percent 
rating.

As the Veteran did not have a disability rated at 100 percent for 
the 10 years prior to his death, the appellant is not entitled to 
benefits under § 1318.  

V.  Cause of Death

The appellant also has filed a claim for service connection for 
the cause of the Veteran's death.  However, for the reasons and 
bases discussed below, the Board finds that his death was 
unrelated to his military service, so her claim must be denied.

The law provides DIC for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death 
is one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause 
of death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show 
that it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

It is recognized that there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was, itself, of a progressive or debilitating 
nature. 38 C.F.R. § 3.312(c)(4).

So to establish her entitlement to cause-of-death benefits, the 
Appellant must somehow link the Veteran's death to his military 
service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  And as 
a lay person, she does not have the necessary medical training 
and/or expertise to establish this necessary link, herself.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).



The Veteran's death certificate indicates his immediate cause of 
death was congestive heart failure due to pulmonary edema due to 
pulmonary infarct.  But his service treatment records (STRs) do 
not include any mention of relevant complaints, symptoms or 
resultant diagnoses, such as for chest pain or other pulmonary or 
heart-related ailments.  His available post-service medical 
records also do not indicate treatment for or a diagnosis of a 
heart condition either.  So the only available evidence of a 
heart condition is his death certificate, dated some 18 years 
after his military service ended with no competent and credible 
medical or other evidence linking the two events.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

The appellant has not submitted any supporting medical nexus 
opinion addressing the etiology of the Veteran's terminal heart 
condition, or associated pulmonary or respiratory impairment, 
especially in terms of attributing these fatal conditions to his 
military service that had ended many years prior.  Indeed, upon 
review of all the evidence submitted, there is no such medical 
opinion in the file linking any of the causes of his death to his 
military service that, again, ended many years earlier.

The terminal conditions at issue (heart and pulmonary) are not of 
the type that are capable of lay diagnosis and etiological 
opinion to establish this required correlation between them and 
the Veteran's military service.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); and Barr v. Nicholson, 21 Vet. App. 
303 (2007).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Absent evidence of this required nexus, service connection for 
the cause of the Veteran's death is not warranted.  Moreover, 
because the preponderance of the evidence is against the 
Appellant's claim, the benefit-of-the-doubt doctrine does not 
apply and her claim must be denied.  38 U.S.C. § 5107(b) (West 
2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

VI.  Accrued Benefits

An application for accrued benefits must be filed within a year 
after the date of a Veteran's death.  A claim for DIC, including 
a claim of service connection for the cause of the Veteran's 
death, is deemed to include a claim for accrued benefits.  
38 C.F.R. § 3.1000(c).

A claim for accrued benefits is derivative of a Veteran's claim 
and the appellant takes the Veteran's claim as it stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  A 
claim for VA benefits pending on the date of death means a claim 
filed with VA that had not been finally adjudicated by VA on or 
before the date of death, including a claim of CUE in a prior 
rating or decision.  38 C.F.R. § 3.1000(d)(5).

Here, the Veteran had no pending claims for VA benefits at the 
time of his death.  Additionally, the appellant filed this claim 
for accrued benefits more than one year after his death.  
Therefore, she is not entitled to any accrued benefits as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)




ORDER

The claim of CUE in the decision to terminate the appellant's 
death pension benefits based on a subsequent disqualifying 
relationship is denied.

The claim for reinstatement of the death pension benefits 
following the termination of the subsequent disqualifying 
relationship by death is denied.

The claim for DIC benefits under the provisions of 38 U.S.C. § 
1318 is denied.

The claim for service connection for the cause of the Veteran's 
death is denied.

The claim for accrued benefits is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


